Citation Nr: 0727773	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.



FINDING OF FACT

The veteran's service-connected diabetes requires oral 
medication and restricted diet, but does not require 
regulation of activities.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A November 2003 letter provided the veteran with notice of 
the evidence required to substantiate the claim for an 
increased rating and explained VA's duty to assist with the 
development of the veteran's claim.  This letter explained 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter requested that the veteran identify or submit to VA 
any relevant evidence to support his claim.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

In March 2006, the RO provided the veteran with information 
regarding how disability ratings and effective dates are 
determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO has made reasonable efforts to assist the veteran.  
The relevant medical evidence identified by the veteran has 
been obtained and associated with the claims file.  The 
veteran was afforded several VA examinations for the 
evaluation of the disability on appeal.  The veteran has not 
identified any outstanding evidence.  Therefore, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
 

II.  Analysis of Claim

The veteran seeks an increased evaluation for service-
connected diabetes mellitus, currently rated as 20 percent 
disabling.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1 (2006).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes mellitus is evaluated under Diagnostic Code (DC) 
7913.  A 20 percent disability rating contemplates diabetes 
mellitus requiring insulin and restricted diet; or oral 
hypoglycemic agent and restricted diet.  The next higher 
rating of 40 percent  requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, DC 7913 (2006).  

For the reasons set forth below, the Board finds that the 
criteria for a rating in excess of 20 percent have not been 
met in this case.

The veteran underwent a VA examination in December 2003.  The 
examiner noted that the veteran was on oral medication.  The 
veteran had no hospitalizations directly attributable to 
diabetes.  The VA examiner diagnosed diabetes mellitus, Type 
2.  The examiner noted that the veteran's diabetes mellitus 
was well-controlled on oral medication with approximately two 
hypoglycemic reactions a week.  It was reported that the 
veteran was working as a heavy equipment operator at the 
time.

The veteran underwent another VA examination in January 2005.  
The veteran reported two to three hypoglycemic episodes a 
week that were treated with a sweet snack.  The veteran 
denied any hospitalizations for hypoglycemia.  The examiner 
noted diabetes mellitus with good control with oral agents 
and two to three hypoglycemic reactions weekly, but no 
hospitalizations.  

With regard to regulation of activities, the examiner opined 
that the veteran would only be excluded from heavy manual 
labor such as a lot of lifting or anything that would cause 
excessive fluid loss through sweating.  The examiner opined, 
however, that the veteran would not be limited in the 
performance of manual labor due to the physical activity of 
the job.  The examiner noted that the veteran had been 
unemployed since July 2004.  The veteran reported that he was 
unable to keep a job because of PTSD.   

VA outpatient treatment records reflect that the veteran's 
diabetes mellitus has at times been characterized as poorly 
controlled.  VA records reflect that the veteran has been 
counseled to maintain an appropriate diet and a regular 
exercise program.  The VA treatment records do not provide 
any evidence that the veteran's diabetes mellitus requires 
regulation of activities. 

The evidence establishes that the veteran requires oral 
medication and a restricted diet.  However, there is no 
evidence that the veteran's diabetes mellitus requires 
restriction of activities.  Therefore, a rating in excess of 
20 percent may not be assigned under DC 7913 at any time 
during the appeal period.  

The Rating Schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, a 20 
percent evaluation is most appropriate given the evidence of 
record.  

The Board concludes that the criteria for an evaluation in 
excess of 20 percent for diabetes mellitus have not been met.  
In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is a preponderance of the evidence against the claim 
for an increased rating, reasonable doubt may not be resolved 
in the veteran's favor. 

Finally, the Board has also considered whether a referral for 
an extraschedular rating is warranted.  The evidence does not 
reflect that diabetes mellitus, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2006) for the assignment of an extraschedular 
rating.



Accordingly, the appeal is denied.  There is no evidence 
showing a disability picture warranting a higher rating at 
any time during the entire appeal period. 


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus is denied.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


